DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8. (Currently amended) The method of claim [6]5, wherein the determination of the index number of the prediction direction in the DM derived mode based on the sum value and the difference value to determine the DM derived mode comprises:
when the sum value is smaller than or equal to K2 and the difference value is larger than or equal to K1, determining that the index numbers of the prediction directions in the DM derived mode are the sum value and the difference value respectively;
when the difference value is smaller than or equal to K1, determining that the index numbers of the prediction directions in the DM3-5, 7-9,  derived mode are the sum value and K1 respectively; and 
when the sum value is larger than or equal to K2, determining that the index numbers of the prediction directions in the DM derived mode are the difference value and K2 respectively.


Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Zhang et al., (US 2018/0205946) which teaches techniques for a decoder to derive a chroma coding mode, without the use of explicit signaling. These techniques may be used in the context of advanced video codecs and Zhang et al., (US 2018/0063553) which teaches a controller to to select a mode from the most probable mode (MPM) candidate list, and to code the chroma block according to the mode selected from the MPM candidate list. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar encoding method limitations of claim 5, decoder limitations of claim 9 and encoder limitations of claim 13) including a method for determining a prediction direction, implemented by a decoder and comprising: determining a chroma intra prediction mode of a block to be decoded; acquiring a Direct Mode (DM) in the chroma intra prediction mode; and determining an index number of the prediction direction in a DM derived mode based on an offset N and an index number M of a prediction direction in the DM to determine the DM derived mode, N being a positive integer and M being a positive integer; wherein determining the index number of the prediction direction in the DM derived mode is based on a sum value of M and N, a difference value between the M and the N, a minimum value K1 of index numbers of prediction directions in the DM and a maximum value K2 of the index numbers of the prediction directions in the DM.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/Primary Examiner, Art Unit 2485